Citation Nr: 1820863	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974 and from October 1974 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board videoconference hearing on the December 2012 VA Substantive Appeal.  However, in a February 2016 statement, the Veteran notified the Board that he wished to withdraw this request.  Thereafter, in a May 2017 decision, the Board found that the Veteran's hearing request has been withdrawn.  The Board also denied the Veteran's claim for an increased rating for a left eye disability and remanded the claim of service connection for a heart disorder for additional development.  

Additional evidence has been received subsequent to the most recent supplemental statement of the case issued in December 2017.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of such evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran does not have a current heart disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that he has a heart disorder due to herbicide exposure.  In this regard, in a December 2010 statement, he reported being treated for ischemic heart disease that he attributes to herbicide exposure.  The Veteran's service personnel records show that he served in Vietnam during the applicable period for presumptive herbicide exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§  1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  38 U.S.C. § 1116(a); 38 C.F.R. § 3.309(e).  These diseases include ischemic heart disease, defined as coronary artery disease and acute, subacute, and old myocardial infarction.  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).

The Veteran was afforded a VA examination in regard to this claim in January 2012.  During the examination, he reported that he had never had a heart attack, heart catheterization, congestive heart failure, cardiac stent placement, cardiac bypass surgery, heart transplant, or pacemaker or automated implantable cardioverter defibrillator (AICD) insertion.  Following a review of the Veteran's file, the examiner reported that electrocardiograms (EKGs) performed in 2003, 2004, 2006, 2007, 2008, 2009, 2010, and 2011 did not show any ischemic changes or abnormalities.  She also reported that testing conducted in May 2009 and September 2011 showed the Veteran's heart size to be normal.  She further reported that no ischemic changes or abnormalities were found during a 24 hour Holter monitor test performed in December 2010.  The examiner concluded that the Veteran does not have ischemic heart disease or any other heart disorder.

Thereafter, pursuant to the May 2017 Board remand, the Veteran was afforded another examination in regard to this claim in August 2017.  The examiner reviewed the Veteran's file and performed a physical examination and EKG.  The examiner noted that the Veteran exhibited intermittent sinus bradycardia and that his left ventricle showed mild hypertrophy.  However, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of activity during the examination.  The examiner reported that the Veteran had not had a myocardial infarction or congestive heart failure.  He also reported that the Veteran did not have a heart valve condition, an infectious cardiac condition, or pericardial adhesions.  The examiner concluded that the Veteran had never been diagnosed with a heart condition.  

Subsequently, a physician offered a medical opinion later in August 2017.  Following a review of the Veteran's file, he concluded that the Veteran had not been diagnosed with coronary artery disease or ischemic heart disease.  He explained that the evidence did not show that the Veteran had ever had a heart condition.

The Board finds that the Veteran does not have a current heart disorder.  In this regard, the Veteran was examined in January 2012 and August 2017 and a medical opinion was obtained from another physician in August 2017.  Following physical examinations, diagnostic testing, and reviews of the Veteran's file, the examiners found that the Veteran had never had a heart disorder.  In addition, during the examinations of record, the Veteran denied experiencing relevant symptoms and treatment for a heart disorder.  Accordingly, the Board finds that the evidence of record shows that the Veteran does not have a current disability.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran stated during the Board hearing that he thinks he has a heart disorder due to herbicide exposure, the presence of a heart disorder is a complex medical question outside the competence of a non-medical expert to determine.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinions of record.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  As such, his opinion is not adequate to rebut the examiners' findings. 

Accordingly, the preponderance of the evidence is against the presence of a current heart disorder.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a heart disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


